Exhibit 10.18
EXPORT SERVICE AGREEMENT
 
 
 
between
 
 
 
PURE CYCLE CORPORATION
 
 
 
and
 
 
 
RANGEVIEW METROPOLITAN DISTRICT,
 
ACTING BY AND THROUGH ITS WATER ACTIVITY ENTERPRISE
 
 
TABLE OF CONTENTS
Page
 
 
ARTICLE I Definitions
2
1.1
Lowry Range
2
1.2
New Service Agreement
2
1.3
Operating Expenses
3
1.4
Rules and Regulations
3
1.5
Schedule of Service
3
1.6
Wastewater User
3
1.7
Wastewater System
3
1.8
Water User
3
1.9
Water System
3
ARTICLE II Contract Service Provider
3
2.1
Exclusivity
3
2.2
Service Provider
3
2.3
Additional Consideration
4
ARTICLE III Representations and Covenants
4
3.1
Lease
4
3.2
New Service Agreements
4
3.3
Conflicts of Interest
4
3.4
Rangeview Administrative Functions
4
ARTICLE IV Agreements and Service
5
4.1
Customers
5
4.2
Construction
5
4.3
Water Quality
6
4.4
Wastewater System
6
4.5
Rules and Regulations of Rangeview
6
ARTICLE V Coordination of Lease Assets
7
ARTICLE VI Ownership, Operation, and Maintenance of Facilities
7
ARTICLE VII Obligations of Service Provider
7
7.1
Water System and Wastewater System
7
7.2
Control
7
7.3
Phased Development
7
7.4
Administration
7
7.5
Records
7
7.6
Services
8
7.7
Compliance with Laws
8
7.8
Personnel
8
7.9
Permits and Licenses
8
7.1
Taxes
9
7.11
Financing
9

 
-i-

 
 
7.12
Reporting
9
7.13
Accounting
9
7.14
Schedule of Service
9
ARTICLE VIII Billing and Rates
10
8.1
Rates
10
8.2
Billing
10
8.3
Renegotiation
10
8.4
Reserves
11
8.5
Reports and Audits
12
ARTICLE IX Management of Water
13
ARTICLE X Rights-of-Way
13
10.1
Rights-of-Way
13
10.2
Fees for Rights-of-Way
13
10.3
Condemnation of Land
14
ARTICLE XI Indemnification
14
ARTICLE XII Insurance and Bonds
14
12.1
Insurance
14
12.2
Bonds
14
12.3
Bond of Contractors
14
ARTICLE XIII Term, Default and Termination
15
13.1
Term
15
13.2
Default and Remedies
15
13.3
Service Provider Right of Termination
16
13.4
Termination of New Service Agreement
16
13.5
Compliance with Regulations
16
13.6
Multi-Fiscal Year Obligation
16
ARTICLE XIV General Provisions
16
14.1
Assignment
16
14.2
Third Party Beneficiaries
17
14.3
Notice
17
14.4
Construction
17
14.5
Entire Agreement
17
14.6
Authority
17
14.7
Copies
18
14.8
Counterparts
18
14.9
Amendment
18
14.1
Compliance with Law
18
14.11
Binding Effect
18
14.12
Severability
18

 
-ii-

 
 
14.13
Duty of Good Faith and Fair Dealing; Regular Consultation
18
14.14
Further Assurance
18
14.15
Governing Law
18
14.16
Arbitration
18
14.17
Litigation and Attorneys’ Fees
19
14.18
No Waiver of Governmental Immunity
19
14.19
Force Majeure
19

 
 
Exhibit A        

Schedule of Services
 
-iii-

 
EXPORT SERVICE AGREEMENT
 
THIS EXPORT SERVICE AGREEMENT (the “Agreement”) is entered into as of the 16 day
of June 2017, by and between PURE CYCLE CORPORATION, a Colorado corporation
(“Service Provider”), and RANGEVIEW METROPOLITAN DISTRICT, a quasi-municipal
corporation and political subdivision of the State of Colorado, acting by and
through its water activity enterprise (“Rangeview”).
 
RECITALS
 
A. Rangeview is a special district organized pursuant to Title 32 of the
Colorado Revised Statutes with the power, among others, to supply water for
domestic and other public and private purposes and to provide complete sanitary
sewage collection, transmission, treatment and disposal services. Rangeview’s
water activity enterprise was established by resolution of the district adopted
at a public meeting of its board of directors on September 11, 1995, and
effective as of the date of its adoption.
 
B. Service Provider is a corporation involved in the acquisition and development
of water and wastewater facilities and systems.
 
C. Rangeview, Service Provider, and the State of Colorado, acting through the
State Board of Land Commissioners (the “Land Board”), are parties to Lease
Number S-37280, most recently amended and restated on July 10, 2014 (the
“Lease”), pursuant to which Rangeview and Service Provider have certain water
rights as defined in the Lease.
 
D. Service Provider and Rangeview are parties to a Service Agreement dated
April 11, 1996, most recently amended and restated on July 10, 2014 (the “Lowry
Service Agreement”), pursuant to which Rangeview granted Service Provider the
exclusive right as its agent to provide water services to surface tenants,
occupants, developers, landowners and all other water users on the Lowry Range
(as defined below), subject to the terms and conditions set forth in the Lease.
 
E. Service Provider and Rangeview are parties to a Wastewater Service Agreement
dated January 22, 1997 (the “Lowry Wastewater Service Agreement”), pursuant to
which Rangeview granted Service Provider the exclusive right as its agent to
provide wastewater service to persons and entities who own real property on the
Lowry Range and in all other property included in Rangeview’s service area with
Service Provider’s prior written consent and agreement to provide such
properties with wastewater service.
 
F. Service Provider owns certain water rights, including water rights and water
storage rights it purchased pursuant to the Lease, water rights located in
Arapahoe County, and water rights pursuant to the WISE Project Financing and
Service Agreement between Service Provider and Rangeview dated November 10, 2014
(the “WISE Agreement”) relating to the Water Infrastructure Supply Efficiency
Partnership known as “WISE”, and may acquire additional water rights for use as
it deems desirable.
 
G. Rangeview has acquired and anticipates acquiring rights to provide water
and/or wastewater service to governmental entities, including cities, towns, and
special districts, and property owners, who may or may not have sufficient water
supplies, financial capabilities, design, engineering, construction, or
operational capabilities to construct Water Systems or Wastewater Systems (each
as defined below) and who may require services that Service Provider is capable
of providing.
 
 

 
 
H. Rangeview is desirous of expanding its relationship with Service Provider in
exchange for Service Provider’s commitment to provide water and wastewater
service, as applicable, to customers pursuant to this Agreement and has
determined that it is in the best interest of Rangeview to enter into this
Agreement with Service Provider for the following reasons, among others:
 
(1) Service Provider has a long-term relationship with Rangeview and is the
service provider for the Lowry Range;
 
(2) It is more efficient and economical to have only one service provider with
respect to Rangeview’s development of Water and Wastewater Systems to provide
water and wastewater service for customers on and off the Lowry Range;
 
(3) It is desirable to limit the number of parties jointly using and expanding
the Water and Wastewater Systems; and
 
(4) Service Provider has expertise in the development and financing of water and
wastewater facilities and systems.
 
I. The parties desire to enter into this Agreement to provide the terms and
conditions under which Service Provider will act as Rangeview’s contract service
provider to design, permit, finance, construct, operate and maintain Water
Systems to provide water service to Water Users and Wastewater Systems to
provide wastewater service to Wastewater Users.
 
AGREEMENT
 
In consideration of the foregoing, the covenants and agreements set forth
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:
 
ARTICLE I 
Definitions
 
As used in this Agreement, the following terms shall have the meanings set forth
in this Agreement or as referenced below:
 
1.1 Lowry Range . “Lowry Range” shall mean the approximately 24,567.21 acres in
Arapahoe County, Colorado as more particularly described in the Lease.
 
1.2 New Service Agreement . “New Service Agreement” shall mean the agreement(s)
set forth on the Schedule of Service that provides for the extension of
(i) water services to one or more specified Water Users and/or (ii) wastewater
services to one or more specified Wastewater Users.
 
-2-

 
 
1.3 Operating Expenses . “Operating Expenses” shall mean all actual maintenance
and operating costs incurred by Rangeview in discharging Rangeview’s obligations
to provide water service to Water Users and wastewater services to Wastewater
Users.
 
1.4 Rules and Regulations . “Rules and Regulations” shall mean the rules and
regulations of Rangeview as adopted and amended from time to time.
 
1.5 Schedule of Service . “Schedule of Service” shall mean Exhibit A attached
hereto, as it may be amended from time to time by the parties.
 
1.6 Wastewater User . “Wastewater User” shall mean any user receiving service
from a Wastewater System pursuant to this Agreement.
 
1.7 Wastewater System . “Wastewater System” shall mean the wastewater
transmission, treatment and disposal facilities, including re-use and land
application facilities, and all other components of a wastewater system or
systems to provide wastewater service to Wastewater Users.
 
1.8 Water User . “Water User” shall mean any user of potable or non-potable
water provided pursuant to this Agreement.
 
1.9 Water System . “Water System” shall mean wells, intake lines, pumps,
treatment facilities, transmission systems, storage facilities and all other
components of a water supply system or systems to provide water to Water Users.
 
ARTICLE II 
Contract Service Provider
 
2.1 Exclusivity . Service Provider shall have the sole and exclusive right to be
Rangeview’s water and wastewater service provider. The parties acknowledge that
if Rangeview acquires additional water, such water shall be subject to the
provisions of this Agreement. Further, if Rangeview acquires additional water or
wastewater service rights, such water or wastewater service rights shall be
subject to the terms of this Agreement unless determined otherwise after
compliance with Section 4.1 and Section 14.16.
 
2.2 Service Provider . During the term of this Agreement, Rangeview hereby
grants to Service Provider the sole and exclusive right as its contract service
provider to (a) market, lease, license, sell or otherwise transfer, and withdraw
and treat in and through the Water Systems covered by this Agreement any water
supplies owned or controlled by Rangeview; (b) collect wastewater from
Wastewater Users and to market, lease, license, sell or otherwise transfer, and
treat such wastewater in and through the Wastewater Systems covered by this
Agreement; (c) design, permit, finance, construct, operate and maintain Water
Systems and Wastewater Systems to provide water services to Water Users and
wastewater services to Wastewater Users, respectively; and (d) provide other
requested water and wastewater provider services as required by Rangeview. To
the extent, if any, that the terms of this Agreement are contrary to, or
inconsistent with, the terms of the Lease relating to assets covered under the
Lease, the provisions of the Lease shall control and govern the conduct of the
parties. Rangeview hereby grants to Service Provider the sole and exclusive
right and license to market, lease, license, sell or otherwise transfer and to
collect, withdraw and treat in and through (i) the Water Systems covered by this
Agreement any water supplies owned or controlled by Service Provider and
(ii) the Wastewater Systems covered by this Agreement any wastewater owned or
controlled by Service Provider.
 
-3-

 
 
2.3 Additional Consideration . Any additional consideration paid by Service
Provider in exchange for the exclusive rights granted hereunder with respect to
a particular New Service Agreement shall be set forth on the Schedule of
Service. Rangeview acknowledges that Service Provider has paid Rangeview the
amount(s) set forth on the Schedule of Service in exchange for the exclusive
rights granted hereunder.
 
ARTICLE III 
Representations and Covenants
 
3.1 Lease . Rangeview represents and warrants that all terms and conditions of
the Lease have been complied with by it. Rangeview shall not enter into any
amendments to the Lease that affect Service Provider’s rights and/or obligations
under this Agreement without Service Provider’s prior written approval.
Rangeview agrees that it will comply with the terms of the Lease, including
paying all rents and royalties due under the Lease, and maintain it in effect
during the term of this Agreement. It shall not be a breach of this covenant if
Rangeview’s failure to maintain the Lease in effect is due to a breach of this
Agreement or the Lease by Service Provider.
 
3.2 New Service Agreements . Rangeview represents and warrants that all terms
and conditions of each New Service Agreement set forth on the Schedule of
Service have been complied with by it. Rangeview shall not enter into any
amendments to a New Service Agreement that affect Service Provider’s rights
and/or obligations under this Agreement without Service Provider’s prior written
approval. Rangeview agrees that it will comply with the terms of each New
Service Agreement and maintain it in effect during the term of this Agreement.
It shall not be a breach of this covenant if Rangeview’s failure to maintain a
New Service Agreement in effect is due to a breach of this Agreement or a New
Service Agreement by Service Provider.
 
3.3 Conflicts of Interest . The parties hereto acknowledge that certain members
of the board of directors of Rangeview are officers, directors or employees of
Service Provider and may have conflicts of interest with regard to this
transaction. Rangeview represents and warrants that such board members have,
pursuant to § 24-18-110, C.R.S., filed all necessary disclosure statements with
Rangeview and the Colorado Secretary of State. Service Provider represents and
warrants that the members of Service Provider’s board of directors who also
serve on the Rangeview board of directors have fully disclosed such interests to
the disinterested board members of Service Provider prior to obtaining board
approval of this Agreement and those members with potential conflicts have
abstained from voting on this Agreement.
 
3.4 Rangeview Administrative Functions . Rangeview shall be responsible for
performing at its sole expense all functions and reporting obligations imposed
upon it as a local government entity and political subdivision of the State of
Colorado. Such functions include without limitation, compliance with budget,
audit, election, open meetings, public records, conflict of interest disclosure
and management laws, and Article X, Section 20 of the Colorado Constitution.
Rangeview shall further be solely responsible for performing customer relations
functions, adopting and amending the Rules and Regulations, including
establishing rates, fees and charges imposed by it upon Water and Wastewater
Users, and supervising tap sales. Rangeview shall have primary responsibility
for the administration and enforcement of the Rules and Regulations, design
standards, easements and service and main extension agreements, but shall
coordinate with Service Provider in the performance of these functions.
 
-4-

 
 
ARTICLE IV
Agreements and Service
 
4.1 Customers . Rangeview or Service Provider, as the contract service provider,
may negotiate and enter into agreements to lease, license, sell or otherwise
transfer and withdraw, collect or treat any water or wastewater available to
Rangeview to provide water or wastewater service subject to the terms of this
Agreement. Rangeview further agrees that Service Provider may, at its option,
negotiate and enter into agreements to lease, license, sell or otherwise
transfer, withdraw, collect or treat any water or wastewater available to
Service Provider to provide water or wastewater service subject to the terms of
this Agreement. Each party shall make available to the other copies of any such
agreements twenty-one (21) days prior to execution (a draft being acceptable if
finals are not available). The receiving party shall review such information for
the sole purposes of determining whether (i) such contract is commercially
reasonable, (ii) such contract is in compliance with prudent water provider
practice in Colorado, and (iii) such contract is in compliance with this
Agreement. The receiving party shall be deemed to have consented to the contract
unless, within fourteen (14) days of the date of delivery of the contract, it
delivers to the other party a notice specifically stating the reasons that it
objects to such contract based on the criteria stated in this section 4.1.
Disputes, if any, as to matters under this Section will be submitted to
arbitration pursuant to Section 14.16, and a hearing shall be held within
fourteen (14) days of selection of an arbitrator or arbitrators, as applicable.
Any undisputed contract shall become a New Service Agreement and shall be added
to the Schedule of Service. Whether a disputed contract becomes a New Service
Agreement that is added to the Schedule of Service will be resolved pursuant to
Section 14.16.
 
4.2 Construction . Service Provider shall be responsible for designing,
permitting, financing, and managing the construction of each Water System and
Wastewater System owned by Rangeview, pursuant to Rangeview’s Rules and
Regulations to provide water or wastewater service to meet the demands of Water
Users and Wastewater Users, as applicable, and shall do so in a commercially
reasonable time and manner consistent with (i) prudent water or wastewater
service provider practices in Colorado, (ii) the terms of any applicable New
Service Agreement, and (iii) the terms of any other applicable agreement to
which Rangeview and Service Provider are parties, and subject to the receipt of
all necessary governmental approvals. Upon receiving a written request for water
or wastewater service from a Water User or Wastewater User, Rangeview shall give
Service Provider written notice of such request. Within thirty (30) days after
receipt of all information necessary to establish the service needs of the Water
or Wastewater User, Rangeview and Service Provider shall establish a
construction schedule identifying the scope of improvements and the timing of
construction for such User (“Construction Schedule”). Upon execution of an
agreement which secures the commitment of such Water or Wastewater User to
purchase taps or receive water and/or wastewater service, as applicable, which
agreement shall indicate, if applicable, that Rangeview’s commitment for service
is subject to the completion of the improvements identified in the Construction
Schedule, Service Provider shall design, permit, finance, and manage the
construction of the identified improvements pursuant to Rangeview’s Rules and
Regulations and pursuant to the time frame set forth in the Construction
Schedule. Once construction is completed, Service Provider will provide
Rangeview with copies of the plans for the improvements as built. Service
Provider shall cause the Water System and/or Wastewater System to be completed
in a workmanlike manner and in compliance with the plans approved by Rangeview,
which approval will not be unreasonably withheld or delayed. Service Provider
shall make available to Rangeview copies of any and all construction contracts
and related documents concerning the Water System or Wastewater System.
Twenty-one (21) days prior to the execution of any construction contract related
to either System in excess of One Million Dollars ($1,000,000), Service Provider
shall provide Rangeview with a copy of such contract (a draft being acceptable
if finals are not available) and information regarding how the improvements will
be financed and how such financing obligation will be paid. Rangeview shall
review such information for the sole purposes of determining whether such
contract is commercially reasonable and in compliance with governing laws and
consistent with prudent water or wastewater service provider practices in
Colorado, as applicable, and whether the project is fiscally viable. Rangeview
shall be deemed to have consented to the contract unless, within fourteen (14)
days of the date of delivery of the contract, it delivers to Service Provider a
notice specifically stating the reasons for its determination that the proposed
contract is not commercially reasonable, is not in compliance with governing
laws or with prudent water or wastewater service provider practices in Colorado,
as applicable, or the project is not fiscally viable. Disputes, if any, as to
matters under this Section will be submitted to arbitration pursuant to Section
14.16, and a hearing shall be held within fourteen (14) days of selection of an
arbitrator or arbitrators, as applicable.
 
-5-

 
 
4.3 Water Quality . Service Provider shall cause the Water System to be designed
to comply with applicable requirements of the Colorado Primary Drinking Water
Regulations, 5CCR 1002-11 or such other similar or successor laws (the “Primary
Drinking Water Regulations”) in effect at the time the Water System is
constructed. In addition, Service Provider shall operate and maintain the Water
System, and to the extent necessary, modify or upgrade the Water System, such
that the water provided through the Water System complies with the Primary
Drinking Water Regulations; provided, however, that it shall not be a default of
this Section if at any time the water fails to comply with the requirements of
the Primary Drinking Water Regulations, Service Provider cures such
noncompliance within thirty (30) days of learning of such noncompliance, or if
more than thirty (30) days is reasonably required to cure such noncompliance,
Service Provider commences to correct the problem within thirty (30) days and
thereafter prosecutes the same to completion with reasonable diligence.
 
4.4 Wastewater System.   Service Provider shall cause the Wastewater System to
be designed, and shall operate and maintain the Wastewater System, in compliance
with applicable regulatory requirements. It shall not be a default of this
Section if the Service Provider cures such noncompliance within thirty (30) days
of learning of such noncompliance, or if more than thirty (30) days is
reasonably required to cure such noncompliance, Service Provider commences to
correct the problem within thirty (30) days and thereafter prosecutes the same
to completion with reasonable diligence.
 
4.5 Rules and Regulations of Rangeview . All construction, operation, and
maintenance of the Water System and Wastewater System shall be performed in
accordance with the Rules and Regulations.
 
-6-

 
 
ARTICLE V 
Coordination of Lease Assets
 
Rangeview and Service Provider hold certain rights to water, storage, and
infrastructure capacities pursuant to the terms and conditions of the Lease, and
the parties shall coordinate the use of any Lease assets subject to the party’s
respective rights to such assets and subject to the provisions of the Lease
 
ARTICLE VI 
Ownership, Operation, and Maintenance of Facilities
 
Rangeview shall own the Water System and Wastewater System, except as otherwise
specified in a New Service Agreement. Service Provider shall operate, maintain,
repair, replace and administer the Water System and the Wastewater System in a
commercially reasonable manner consistent with prudent water or wastewater
service provider practices in Colorado, as applicable, and in accordance with
this Agreement and any applicable New Service Agreement.
 
ARTICLE VII 
Obligations of Service Provider
 
7.1 Water System and Wastewater System . At its cost, Service Provider shall
provide a Water System for Water Users and a Wastewater System for Wastewater
Users in a commercially reasonable manner consistent with prudent water or
wastewater service provider practices in Colorado, as applicable, in order to
meet the demands of Water Users and Wastewater Users. In addition, Service
Provider shall install meters, in accordance with the Rules and Regulations,
capable of measuring the quantity of water delivered to Water Users.
 
7.2 Control . Service Provider shall have the responsibility for and control
over the details and means for providing the services hereunder subject to the
requirement that the services be provided in a commercially reasonable time and
manner consistent with prudent water or wastewater service provider practices in
Colorado, as applicable, and in accordance with this Agreement and the Rules and
Regulations.
 
7.3 Phased Development . Service Provider may phase the installation of the
Water System and Wastewater System in accordance with the needs of Water Users
and Wastewater Users. Service Provider shall have no obligation whatsoever to
install or create access to a Water System or Wastewater System in advance of
the need for such facilities, such need to be based upon commercially reasonable
standards for similar development projects and the existence of agreements with
Water Users or Wastewater Users, as applicable, providing for payment for such
services.
 
7.4 Administration . Service Provider shall operate, maintain and administer the
Water System and Wastewater System, including, but not limited to issuing taps
on behalf of Rangeview and billing all charges for water and wastewater services
in accordance with Article VIII and any applicable New Service Agreements.
 
7.5 Records . Service Provider shall keep and maintain accurate files of all
contracts concerning the Water System and Wastewater System and all other
records necessary to the orderly administration and operation of the Water
System and Wastewater System which are required to be kept by local, state or
federal statutes, ordinances or regulations. Service Provider shall provide to
Rangeview a copy of each executed contract concerning the Water System or
Wastewater System within five business days.
 
-7-

 
 
7.6 Services . Service Provider shall employ or contract with such qualified
engineers, operators, and administrative and other personnel as it deems
appropriate, to perform the duties of operating the Water System and Wastewater
System, including the following:
 
(a) cooperating with Rangeview and other state, county, local and federal
authorities in providing such tests, performing such activities, and maintaining
such records as are necessary to maintain compliance with appropriate
governmental standards;
 
(b) supervising the connection of lines to private development and recording
such connections for billing proposes in accordance with Section 8.2;
 
(c) coordinating construction with various utility companies to ensure minimum
interference with the Water System and Wastewater System;
 
(d) performing all maintenance and repairs, or otherwise providing for the
services of contractors, necessary to maintain and continue the efficient
operation of the Water System and Wastewater System; and
 
(e) providing for emergency preparedness to provide response to emergencies,
including, but not limited to line breaks, freeze-ups, obstructions, backups,
mechanical problems, violations of water or effluent treatment standards, and
the interruption of services from other causes.
 
To the extent Service Provider engages contractors, it shall require such
contractors to maintain bonds (or other acceptable sureties or guaranties) and
insurance, including workers’ compensation insurance, in compliance with
applicable laws and the Rules and Regulations. Such bonds and insurance shall
name Rangeview, and any third party reasonably requested by Rangeview, as
additional insured.
 
7.7 Compliance with Laws . Service Provider shall comply with the Rules and
Regulations and all applicable government statutes, regulations, ordinances,
permits and orders, and, if applicable, Colo. Rev. Stat. §24-91-103, 103.5 and
103.6, in its performance under this Agreement.
 
7.8 Personnel . Service Provider shall engage Certified Water Professionals
holding appropriate levels of certification to act as Certified Operator(s) in
Responsible Charge for the Water System and the Wastewater System in accordance
with and as those terms are defined in Regulation No. 100 of the Colorado
Department of Public Health and Environment or any successor requirements of the
State of Colorado.
 
7.9 Permits and Licenses . Service Provider shall, at its own expense, apply for
and obtain all necessary building, occupancy, well and other permits, licenses
and authorizations which may be required by any governmental entity that has
jurisdiction over the operations to be performed by Service Provider pursuant to
this Agreement. Rangeview shall cooperate with and provide such reasonable
assistance to Service Provider, as Service Provider may request in obtaining
such authorizations. All well permits shall be in the name of the owner of the
water rights for whom the well permits are filed, and Service Provider shall
demonstrate it has the lawful authority to use the water rights.
 
-8-

 
 
7.10 Taxes . Service Provider shall be solely responsible for and shall pay all
taxes, fees, charges and assessments, if any, in connection with work or the
materials on facilities it will own which are to be utilized in accomplishing
the activities of Service Provider pursuant to this Agreement.
 
7.11 Financing . Service Provider shall be responsible for financing its
obligations hereunder with the funds it receives pursuant to this Agreement or
from such other sources as it deems desirable subject to Section 4.2 hereof and
the terms of any applicable New Service Agreement.
 
7.12 Reporting . In addition to the reports required pursuant to Section 8.5,
Service Provider agrees to provide Rangeview with annual budgets and business
plans with respect to the Water System and Wastewater System and such other
information as Rangeview may reasonably request in order to assure itself that
the demands of Water Users and Wastewater Users are being adequately provided
for and to assist Rangeview in its long-term planning efforts. Service Provider
shall also supply Rangeview with such information as Rangeview may reasonably
require to comply with its obligations to state, county, local and federal
authorities, including, for example, the results of tests on the quality of the
water and information concerning compliance with health and safety regulations.
 
7.13 Accounting . Service Provider shall prepare and maintain records reflecting
or recording costs of service, both for capital development and for operations
and administration expenses, for the Water System and the Wastewater System, in
accordance with accounting principles generally accepted in the United States of
America (“GAAP”) for state and local governments as prescribed by the
Governmental Accounting Standards Board, as now or hereafter constituted, or if
GAAP is no longer available or appropriate, in accordance with other generally
accepted water and wastewater utility cost accounting standards designated by
the parties. Such records shall be available during normal business hours for
inspection and copying by Rangeview. Service Provider shall ensure that any
contract or other arrangement it makes with a third person to perform capital
development or operations and administration functions assumed by Service
Provider hereunder expressly imposes this same requirement upon such person for
the benefit of Rangeview. Disputes, if any, as to the appropriate cost
accounting standards to be followed will be submitted to arbitration pursuant to
Section 14.16.
 
7.14 Schedule of Service . To the extent Rangeview has obligations under a New
Service Agreement related to the services to be performed by Service Provider
under this Agreement, Service Provider agrees to provide the services hereunder
in conformance with the applicable terms of the New Service Agreement, and
Service Provider shall not take any action or omit to take any action that would
cause Rangeview to be in breach of any New Service Agreement.
 
 
-9-

 
 
ARTICLE VIII 
Billing and Rates
 
8.1 Rates . Unless otherwise established in a New Service Agreement, Rangeview
shall establish tap fees, usage charges, service charges, and other rates, fees
and charges to be imposed upon Water Users and Wastewater Users in accordance
with the Rules and Regulations.
 
8.2 Billing
 
(a) Unless otherwise provided in a New Service Agreement, (i) Service Provider
shall read the meters and bill the Water Users for water services provided
hereunder, including all tap fees, usage charges, and service charges, and
(ii) Service Provider shall bill the Wastewater Users for wastewater services
hereunder, including all system development fees and service charges; in each
case on behalf of Rangeview and in accordance with the Rules and Regulations.
The bills shall provide that payment shall be made by Water Users and Wastewater
Users to Rangeview at an address designated by Rangeview.
 
(b) Rangeview shall be responsible for collection efforts on delinquent accounts
and will establish and maintain policies and procedures encouraging prompt and
vigorous collection of delinquent accounts.
 
(c)   After deducting the amount required to be paid or accrued to pay the
royalties required for water governed under the Lease, Rangeview shall pay
Service Provider on or before the 15th day of each month one hundred percent
(100%) of tap fees and ninety-eight percent (98%) of all remaining amounts
collected by Rangeview from Water Users in the previous month. To the extent
necessary to enable Rangeview to determine royalties due under the Lease,
Service Provider shall provide Rangeview with a written report to enable
Rangeview to distinguish which payments are for water governed under the Lease
and of such bills, which are to Title 32 water districts or similar municipal
entities supplying water for public use (“Public Entities”).
 
(d) Rangeview shall pay Service Provider on or before the 15th day of each month
100% of wastewater system development fees and ninety percent (90%) of all
remaining amounts collected by Rangeview from Wastewater Users in the previous
month.
 
(e) Each payment by Rangeview for system development fees pursuant to Sections
8.2(c) and (d) above shall be accompanied by a written report from Rangeview
stating the service address or other description of the licensed premises for
which the water and/or wastewater system development fees were paid, the number
of equivalent taps licensed for each premise, and the amount of the system
development fees collected for each licensed premise.
 
8.3 Renegotiation . The parties acknowledge that the administrative and
operating costs of Rangeview and Service Provider with respect to the water and
wastewater service to be provided to Water Users and Wastewater Users are
unknown. Therefore, notwithstanding the provisions of Section 8.2, if the
percentage of water and wastewater fees and charges allocable to each party
pursuant to Section 8.2 are insufficient to cover the respective parties’ costs
relating to the provision of water service or wastewater service, as applicable,
pursuant to this Agreement, including, in each case, without limitation, the
proportionate share of each party’s reasonable general, legal, administrative,
engineering, regulatory compliance, and long-term planning costs attributable to
provision of water service or wastewater service, as applicable, Service
Provider and Rangeview shall negotiate in good faith, within ninety (90) days
after the insufficiency is reasonably claimed by either party, an amendment to
Section 8.2 which provides each party with sufficient revenues from this
Agreement to cover its costs related to the provision of water or wastewater
service, as applicable, or amend the rate structure so that additional rate
revenues are generated. During any period of renegotiation, each party shall
continue to perform its obligations under this Agreement. Disputes as to an
appropriate amendment to provide either party with sufficient rate revenues
under Section 8.2 or to amend the rate structure in the Rules and Regulations
will be settled by arbitration pursuant to Section 14.16 of this Agreement.
 
-10-

 
 
8.4 Reserves.
 
(a) Rangeview shall utilize the revenues retained by it pursuant to Section
8.2(c) and (d) and, any other revenues retained by it, (i) to pay proper and
necessary expenses related to the functions of Rangeview, (ii) to establish a
fund for Rangeview’s budget for the following calendar year, (iii) to establish
an operating reserve fund in an amount consistent with prudent water service
provider practices in Colorado and conforming with applicable statutory
requirements, and (iv) to establish any operating reserve required by any New
Service Agreement. The operating reserve funds shall be continuously maintained
and may be utilized by Rangeview solely for paying lawful obligations relating
to the provision of water and wastewater service to Water Users and Wastewater
Users. The obligations of Rangeview with respect to the budget and operating
reserve fund required by subsection (ii) and (iii) above are not cumulative with
any budget and operating reserve fund requirements included in other agreements
between the parties with respect to water and/or wastewater services, including,
but not limited to the Lowry Service Agreement and the Lowry Wastewater Service
Agreement. Thus, Rangeview need not establish duplicate budget funds and need
only establish one operating reserve fund for the highest percentage of
Operating Expenses required by any agreement between the parties. The
obligations of Rangeview pursuant to subsection (iv) are exclusive to and
allocated pursuant to the revenues derived from this Agreement and shall not
affect and shall not be reduced or limited by reserves or funds accumulated by
Rangeview under subsections (ii) or (iii) or derived from or required by other
agreements entered into by Rangeview for purposes that are outside of the terms
of this Agreement.
 
(b) Service Provider agrees that if and to the extent at any time monies are not
available to Rangeview to fund the operating reserve which Rangeview is required
to maintain pursuant to a New Service Agreement or if monies in such operating
reserve are withdrawn (for a purpose permitted by a New Service Agreement) such
that the amount of the operating reserve drops below the amount which Rangeview
is required to maintain pursuant to a New Service Agreement and such operating
reserve cannot reasonably be expected to be reestablished from anticipated
income to Rangeview within one year, then within thirty (30) days of receipt of
notice from Rangeview of such fact, Service Provider shall deliver funds to
Rangeview sufficient to replenish the operating reserve fund to the level
required pursuant to the New Service Agreement. Notwithstanding the fact that
the operating reserve can reasonably be expected to be reestablished within one
year, if this Service Agreement terminates during such one-year period, Service
Provider agrees to deliver funds to Rangeview sufficient to replenish the
operating reserve fund to the level required pursuant to a New Service Agreement
at the time this Agreement terminates. If Service Provider has given notice to
Rangeview pursuant to Section 13.4 of Service Provider’s election to terminate
this Agreement, any use by Rangeview of the reserve fund in a manner which would
cause Service Provider to be required to replenish the fund pursuant to the
foregoing sentence because the termination date of this Agreement will occur
sooner than the date on which the reserves are reasonably expected to be
reestablished shall require the prior written consent of Service Provider, which
consent shall not be withheld to the extent it is necessary to make such
expenditure at that time.
 
-11-

 
 
(c) Any dispute as to the necessity of an expenditure or whether the operating
reserve fund can reasonably be expected to be reestablished from anticipated
income within one year shall be submitted to arbitration pursuant to Section
14.16 of this Agreement.
 
(d) Service Provider shall, in consideration of reasonable industry practice,
accumulate or make provisions for an adequate capital reserves for repair and
replacement of the Water System and Wastewater System. Service Provider shall
establish a methodology for calculating the appropriate capital reserve amount.
Upon termination of this Agreement, all amounts accumulated for capital reserves
shall be transferred to and become the property of Rangeview.
 
8.5 Reports and Audits.
 
(a) Within twenty-five (25) days after the end of each calendar year, or within
such other time period as may be set forth in the New Service Agreements, during
the term of this Agreement, Service Provider shall deliver a report to Rangeview
which specifies the quantity of water per New Service Agreement (including any
recharged or stored water) delivered by Service Provider and the amount of such
water removed from any aquifer and such other information as may be necessary in
order to enable Rangeview to comply with its reporting obligations.
 
(b) Service Provider shall prepare and keep full, complete, and proper books,
records and accounts of all water (including any recharged or stored water)
sales or dispositions and shall document such transactions as may be required by
law. Said books, records, and accounts of Service Provider shall be open at all
reasonable times, upon three (3) days prior written notice, to the inspection of
Rangeview and its representatives, and upon ten (10) days prior written notice,
Service Provider shall cooperate and produce such documents as may be required
by a lawful request presented to Rangeview pursuant to the Colorado Open Records
Act. Rangeview may, upon no less than fourteen (14) days’ prior written notice
to Service Provider, cause a partial or complete audit to be made at Rangeview’s
expense by an auditor selected by Rangeview of the entire records and operations
of Service Provider for a five (5) year period preceding the date of the audit
relating to water use pursuant to this Agreement. Within fourteen (14) days
following receipt of such a notice, Service Provider shall make available to the
auditor the books and records the auditor reasonably deems necessary or
desirable for the purpose of making the audit. If the results of the audit
reveal a deficiency in the amounts paid by Rangeview to a third party as a
result of inaccurate reports provided by Service Provider to Rangeview, then
Service Provider shall refund the revenues it received from Rangeview under
Section 8.2 which should have been paid by Rangeview to such third party,
together with interest thereon at the rate of two percent (2%) per month from
the date or dates such amounts should have been paid to the third party. If such
inaccuracies resulted in a deficiency to the third party in excess of two
percent (2%) of the amounts previously computed by Rangeview for the period
covered by the audit, then Service Provider shall also pay the actual cost of
the audit.
 
-12-

 
 
(c) Rangeview shall prepare and keep full, complete, and proper books, records
and accounts of all collections with respect to water (including any recharged
or stored water) sales or dispositions and shall document such transactions as
may be required by law. Said books, records, and accounts of Rangeview shall be
open at all reasonable times to the inspection of Service Provider and its
representatives who may also, at Service Provider’s expense, audit, copy or
extract all or a portion of said books, records, and accounts for a period of
five (5) years after the date such books, records and accounts are made. Service
Provider may, upon fourteen (14) days’ prior written notice to Rangeview, cause
a partial or complete audit to be made at Service Provider’s expense, by an
auditor selected by Service Provider, of the entire records and operations of
Rangeview relating to water revenue collections pursuant to this Agreement.
Within fourteen (14) days following receipt of such a notice, Rangeview shall
make available to the auditor the books and records the auditor deems necessary
or desirable for the purpose of making the audit. Any deficiency in the payment
of amounts due Service Provider pursuant to Section 8.2 determined by such audit
shall be immediately due and payable by Rangeview together with interest thereon
at the rate of two percent (2%) per month from the date or dates such amounts
should have been paid. If such deficiency is in excess of two percent (2%) of
the amounts previously computed by Rangeview for the period covered by the
audit, then Rangeview shall also pay the actual cost of the audit, at the time
the deficiency is paid.
 
ARTICLE IX 
Management of Water
 
All use of water by Service Provider hereunder, including any re-use or
successive use, shall be done in a commercially reasonable manner consistent
with prudent water service provider practices in Colorado in accordance with the
decrees adjudicating such water and in accordance with applicable New Service
Agreements.
 
ARTICLE X 
Rights-of-Way
 
10.1 Rights-of-Way . Rangeview shall use its best efforts to obtain licenses
within public rights-of-way and easements reasonably necessary to perform the
services contemplated by this Agreement. To the extent rights-of-way on or under
the Lowry Range are reasonably necessary to enable Service Provider to perform
the services contemplated by this Agreement, Service Provider shall notify
Rangeview, and Rangeview shall file a request for the right-of-way with the Land
Board in accordance with the Lease. Upon grant of a right-of-way by the Land
Board, Rangeview shall promptly notify Service Provider and, to the extent
necessary to enable Service Provider to perform its services hereunder,
Rangeview shall grant a license to Service Provider to use the rights-of-way
granted by the Land Board.
 
10.2 Fees for Rights-of-Way . Service Provider shall pay the costs (including,
if applicable, legal and engineering fees) associated with obtaining licenses
within public rights-of-way or easements necessary for the Water System.
 
-13-

 
 
10.3 Condemnation of Land . Upon Service Provider’s request, Rangeview agrees to
consider and use best efforts to utilize its governmental powers of condemnation
if such condemnation is reasonably necessary to enable Service Provider to
perform the services contemplated by this Agreement. Rangeview agrees to grant
Service Provider a right-of-way, easement or license in such condemned property
in such form as is reasonable and appropriate for the services to be conducted
or facilities to be constructed on the property. Service Provider shall be
responsible for the costs associated with Rangeview’s condemnation of such land.
Nothing in this section 10.3 shall be construed as a delegation of Rangeview’s
governmental powers to Service Provider, and Rangeview shall retain sole
judicial and legislative discretion in regard to such matters.
 
ARTICLE XI 
Indemnification
 
As between Service Provider and Rangeview, each party shall indemnify and hold
harmless the other, to the extent permitted by law, against and from all
liabilities, claims and demands, settlement or litigation expenses, and related
attorneys’ fees (i) for personal injury or property damage arising out of, or
caused by, any act or omission of such party, its contractors, agents or
employees or (ii) relating to liens or claims of right to enforce liens arising
from actions of such party, its contractors and agents. The party whose actions
caused such liens to arise shall promptly cause any such lien to be removed
notwithstanding the fact that such party may believe that there is a valid
defense to any such claim. Such party shall retain the right to pursue any
claims against the person filing the lien after any such lien is removed.
 
ARTICLE XII 
Insurance and Bonds
 
12.1 Insurance . Service Provider shall at all times carry insurance in amounts
and with carriers acceptable to Rangeview for workers’ compensation coverage
fully covering all persons engaged in the performance of this Agreement in
accordance with Colorado law, and for public liability insurance covering death
and bodily injury with limits of not less than $1,500,000 for one person and
$5,000,000 for any one accident or disaster, and property damage coverage with
limits of not less than $500,000, which insurance shall name Rangeview and any
other party reasonably requested by Rangeview as additional insureds.
 
12.2 Bonds . No operations are to be commenced until Service Provider has
arranged for good and sufficient bonds, or other acceptable sureties or
guaranties, consistent with any applicable governmental requirements, including
the Rules and Regulations, and listing Rangeview and any other required parties
as a coinsured, in an amount prescribed by the applicable governmental
requirements to secure the payment for damages, losses or expenses caused by
Service Provider as a result of its operations.
 
12.3 Bond of Contractors . Bonds provided by contractors for construction
activities to Service Provider shall list Rangeview and any other required
parties as coinsureds. As long as such bonds otherwise comply with Section 12.2
above and list Rangeview and all other required parties as coinsureds, the
contractors shall not be required to obtain any other bonds for Rangeview.
 
-14-

 
 
ARTICLE XIII 
Term, Default and Termination
 
13.1 Term . This Agreement shall commence on the date first entered above and,
unless sooner terminated pursuant to this Article, shall expire on the day that
the last New Service Agreement set forth on the Schedule of Service expires.
 
13.2 Default and Remedies.
 
(a) The following events shall constitute events of default under this
Agreement:
 
(i) The institution by or against a party of proceedings under any bankruptcy
law or insolvency act or for dissolution, or the appointment of a receiver or
trustee for all or substantially all of the property of a party, which
proceeding is not dismissed or receivership or trusteeship is not vacated within
sixty (60) days after such institution or appointment; provided, however, that
if a party seeks to dissolve pursuant to C.R.S. § 32-1-701, et  seq., as
amended, and (i) it notifies the other party in writing concurrently with filing
the application for dissolution, and (ii) the plan for dissolution shall include
provisions for continuation of this Agreement with a responsible party
acceptable to the other party being substituted as a party to this Agreement,
and such substituted party assumes all obligations and rights of the dissolving
party hereunder, then such dissolution shall not be a default;
 
(ii) The taking of the Lease or any part thereof upon execution or other process
of law directed against Rangeview or the subjection of the Lease or any part
thereof to attachment at the instance of any creditor or claimant against
Rangeview, which attachment is not discharged or disposed of within sixty (60)
days after the levy thereof;
 
(iii) The material default in the performance of any material term, covenant or
condition in this Agreement which default shall continue and not be cured for a
period of thirty (30) days after written notice specifically setting forth the
nature of the default has been given by the non-defaulting party to the
defaulting party, or if more than thirty (30) days is reasonably required to
cure such matter complained of, if the defaulting party shall fail to commence
to correct the same within said thirty (30) day period and shall thereafter fail
to prosecute the same to completion with reasonable diligence.
 
(b) If an event of default shall occur, then the non-defaulting party may, at
its option, without any prejudice to any other remedies it may have, proceed to
protect and enforce its rights against the defaulting or breaching party by
mandamus or such other suit, action or special proceedings in equity or at law,
in any court of competent jurisdiction, including an action for damages or
specific performance, or by self-help. In the event of any litigation or other
proceeding to enforce any of the terms, covenants or conditions hereof, the
prevailing party in such litigation or other proceeding shall obtain, as part of
its judgment or award, its reasonable attorneys’ fees and costs.
 
(c) If either party shall act or fail to act in a manner which would constitute
an event of default under any New Service Agreement (as that term may be defined
or described in any New Service Agreement) or if Rangeview is in default
pursuant to Section 13.2(a)(ii), immediately, with the passage of time, with
notice, or any of the foregoing, the non-defaulting party may, at its option,
without prejudice to any other remedies it may have, cure such event of default
and seek reimbursement from the defaulting party for any costs and damages
associated therewith or offset such costs and damages from any amounts owed to
the defaulting party under this Agreement or otherwise without waiting for the
thirty-day period provided for in Section 13.2(a)(iii) or the sixty-day period
provided for in Section 13.2(a)(ii) to run.
 
-15-

 
 
(d) If an event of default shall occur and after the non-defaulting party
proceeds in accordance with Section 13.2(b) or (c), the non-defaulting party
shall be permitted to terminate this Agreement upon sixty (60) days advance
written notice to the defaulting party only if: (i) monetary damages are not
paid by the defaulting party when due or (ii) the defaulting party refuses to
perform its obligations hereunder.
 
13.3 Service Provider Right of Termination . Service Provider may terminate this
Agreement at any time without cause upon giving one year’s prior written notice
to Rangeview. During the one-year period, Service Provider shall continue to
discharge all of its obligations under this Agreement and shall be entitled to
the benefits of this Agreement, unless Rangeview, at its option, requires
Service Provider to discontinue providing services hereunder prior to the
expiration of the one-year notice period.
 
13.4 Termination of New Service Agreement . If Rangeview’s rights under a New
Service Agreement expire or are terminated, the New Service Agreement shall be
deleted from the Schedule of Service and shall no longer be part of the rights
and obligations under this Agreement. This Agreement shall remain in full force
and effect as to all New Service Agreements remaining on the Schedule of
Service.
 
13.5 Compliance with Regulations . The parties understand and agree that
compliance with all applicable federal and state regulations must take place at
all times. In the event of any termination of this Agreement, with or without
cause, the parties shall cooperate to ensure that there is no gap or break in
the compliance with all applicable regulations in the provision of service to
Water Users and Wastewater Users during the transition of service, including the
payment of all applicable rates, fees and charges by Water Users and Wastewater
Users and as required by Section 8.2.
 
13.6 Multi-Fiscal Year Obligation . Nothing in this Agreement shall be
interpreted or construed as constituting a multiple fiscal year obligation of
Rangeview as defined in Article X, Section 20 of the Colorado Constitution.
 
ARTICLE XIV 
General Provisions
 
14.1 Assignment . Servicer Provider may assign its interest in this Agreement,
but only upon terms expressly approved in writing by Rangeview, which approval
may not be unreasonably withheld. Rangeview shall not be deemed to be
unreasonable in withholding consent if it is unable to obtain any consent
required under a New Service Agreement. Any attempted assignment in
contravention of this Section shall be null and void. Notwithstanding the
foregoing, Servicer Provider may contract with third parties to perform portions
of its obligations under this Agreement and such action on Servicer Provider’s
part shall not be deemed an assignment of its interest in this Agreement.
 
-16-

 
 
14.2 Third Party Beneficiaries . It is not the intent of the parties, nor shall
it be the effect of this Agreement, to vest rights of any nature or form in
individuals or entities not executing this Agreement as a party.
 
14.3 Notice . All notices required by this Agreement shall be in writing and
shall be delivered to the person to whom the notice is directed, in person, by
courier service or by United States mail as a certified item, return receipt
requested, addressed to the address stated below. Notices delivered in person or
by courier service shall be deemed given when delivered to the person to whom
the notice is directed. Notices delivered by mail shall be deemed given on the
date of delivery as indicated on the return receipt. The parties may change the
stated address by giving ten (10) days’ written notice of such change pursuant
to this Section.
 
If to Rangeview:
 
Rangeview Metropolitan District
141 Union Boulevard, Suite 150
Lakewood, CO 80228
Attention: Manager
 
If to Service Provider:
 
Pure Cycle Corporation
34501 E. Quincy Ave., Box 10, Bldg. 34
Watkins, Colorado 80137
Attention: President
 
14.4 Construction . Where required for proper interpretation, words in the
singular shall include the plural, and the masculine gender shall include the
neuter and the feminine, and vice versa, as is appropriate. The article and
section headings are for convenience and are not a substantive portion of the
Agreement. The Agreement shall be construed as if it were equally drafted in all
aspects by all parties.
 
14.5 Entire Agreement . This Agreement, including the items referenced herein or
to be attached in accordance with the provisions of this Agreement, constitutes
the entire agreement among the parties pertaining to the subject matter of this
Agreement and supersedes all prior and contemporaneous agreements and
understandings of the parties as to the subject matter of this Agreement. No
representation, warranty, covenant, agreement or condition not expressed in this
Agreement shall be binding upon the parties or shall change or restrict the
provisions of this Agreement.
 
14.6 Authority . Each of the parties represents and warrants that it has all
requisite power, corporate and otherwise, to execute, deliver and perform its
obligations pursuant to this Agreement, that the execution, delivery and
performance of this Agreement and the documents to be executed and delivered
pursuant to this Agreement have been duly authorized by it, and that upon
execution and delivery, this Agreement and all documents to be executed and
delivered pursuant to this Agreement will constitute its legal, valid and
binding obligation, enforceable against it in accordance with their terms.
 
-17-

 
 
14.7 Copies . Numerous copies of this Agreement have been executed by the
parties. Each such executed copy shall have the full force and effect of an
original, executed Agreement.
 
14.8 Counterparts . This Agreement may be executed in one or more counterparts,
all of which together shall constitute one and the same instrument.
 
14.9 Amendment . This Agreement shall not be amended except by a writing
executed by both parties.
 
14.10 Compliance with Law . Rangeview and Service Provider covenant and agree
that during the continuance of this Agreement, they shall comply fully with all
provisions, terms, and conditions of all laws whether state or federal, and
orders issued thereunder, which may be in effect during the continuance hereof.
 
14.11 Binding Effect . The benefits and terms and obligations of this Agreement
shall extend to and be binding upon the successors or permitted assigns of the
respective parties hereto.
 
14.12 Severability . If any clause or provision of this Agreement is illegal,
invalid or unenforceable under present or future laws effective during the term
of this Agreement, then, and in that event, it is the intention of the parties
hereto that the remainder of this Agreement shall not be affected thereby. It is
also agreed that in lieu of each clause or provision of this Agreement that is
illegal, invalid or unenforceable, there shall be added as a part of this
Agreement a clause or provision as similar in terms to such illegal, invalid or
unenforceable clause or provision as may be possible and be legal, valid and
enforceable.
 
14.13 Duty of Good Faith and Fair Dealing; Regular Consultation . The parties
acknowledge and agree that each party has a duty of good faith and fair dealing
in its performance of this Agreement. Service Provider will advise Rangeview of
its activities no less than annually during the term of this Agreement and will
respond to reasonable requests of Rangeview for additional information on
Service Provider’s activities.
 
14.14 Further Assurance . Each of the parties hereto, at any time and from time
to time, will execute and deliver such further instruments and take such further
action as may reasonably be requested by the other party hereto, in order to
cure any defects in the execution and delivery of, or to comply with or
accomplish the covenants and agreements contained in this Agreement and/or any
other agreements or documents related thereto.
 
14.15 Governing Law . This Agreement shall be governed by and construed in
accordance with the laws of the State of Colorado and applicable federal law.
 
14.16 Arbitration . Any controversy or claim arising out of or relating to the
computation of amounts due pursuant to Section 8.2 under this Agreement and all
other controversies or claims which the parties have expressly agreed herein
shall be submitted to arbitration, shall be settled by arbitration in accordance
with the Commercial Rules of the American Arbitration Association, including
discovery, experts, evidence and hearings. Judgment upon the award rendered by
the arbitrator(s) may be entered in any court having jurisdiction thereof.
Arbitration shall be instituted on written demand of any party setting forth the
issues to be arbitrated. The party responding to the arbitration demand shall
respond to the demand within ten (10) days, after which the parties shall
proceed to select an arbitrator within ten (10) days; provided however, that if
the parties are unable to agree on a single arbitrator within such ten (10)
days, the arbitration shall be by majority decision of a panel of three
arbitrators, at least two of whom shall have experience and expertise in water
rights or water utility matters, who may, but need not, be affiliated with the
American Arbitration Association. Within ten (10) days, each party shall appoint
one arbitrator, who together shall appoint the third. If a party fails to
appoint an arbitrator within ten (10) days, an arbitrator shall be appointed for
such party by the American Arbitration Association upon the request of another
party. Arbitration shall be concluded and an award entered within sixty (60)
days of the completion of selection of the arbitration panel, unless a shorter
period is set forth elsewhere in this Agreement.
 
-18-

 
 
14.17 Litigation and Attorneys’ Fees . Except as provided in Section 14.16
above, in the event of claims, disputes or other disagreements between the
parties which the parties are not able to resolve amicably, either party may
bring suit in a court of competent jurisdiction seeking resolution of the
matter. The prevailing party in any arbitration or suit shall be entitled to
recover its reasonable attorneys’ fees and costs from the other party.
 
14.18 No Waiver of Governmental Immunity . Nothing in this Agreement shall be
interpreted or construed as constituting a waiver of the immunity granted to
Rangeview pursuant to the Colorado Governmental Immunity Act, C.R.S.
§ 24-10-101, et seq., as amended.
 
14.19 Force Majeure . Should either party be unable to perform any obligation
required of it under this Agreement, other than the payment of money, because of
any cause beyond its control (including, but not limited to war, insurrection,
riot, civil commotion, shortages, strikes, lockout, fire, earthquake, calamity,
windstorm, flood, material shortages, failure of any suppliers, freight
handlers, transportation vendors or like activities, or any other force
majeure), then such party’s performance of any such obligation shall be
suspended for such period as the party is unable to perform such obligation.
 
 
 
-19-

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Service Agreement on
the date first written above.
 
Rangeview:  RANGEVIEW METROPOLITAN DISTRICT, acting by and through its water
enterprise
 
 
By:  /s/ Mark Harding                                                  Attest
By: /s/ Scott Lehman 
             Mark Harding,
President                                                       Scott Lehman,
Secretary
 
 
STATE OF COLORADO     )
                                              ) ss.
COUNTY OF ARAPAHOE )
 
The foregoing instrument was acknowledged before me this 16th day of June 2017,
by Mark Harding as President, and Scott Lehman as Secretary of RANGEVIEW
METROPOLITAN DISTRICT, a quasi-municipal corporation and political subdivision
of the state of Colorado.
 
Witness my hand and official seal.
 
My commission expires: November 17, 2020
 
/s/ James D. Ewing 
              Notary
 
Service Provider: PURE CYCLE CORPORATION, a Colorado corporation
 
  By:  /s/ Mark Harding
Mark Harding, President
 
 
STATE OF COLORADO     )
                                              ) ss.
COUNTY OF ARAPAHOE )
 
 
The foregoing instrument was acknowledged before me this 16th day of June 2017,
by Mark Harding as President of Pure Cycle Corporation, a Colorado corporation.
 
Witness my hand and official seal.
 
My commission expires: November 17, 2020
 
/s/ James D. Ewing 
              Notary
-20-

 
Exhibit A
Schedule of Services
(as of June 16, 2017)
 
 
1.
Service Area – Elbert County/Wild Pointe Ranch
 
a.
Terms of Service:
 
Water Service Agreement by and between Rangeview Metropolitan District, acting
by and through its Water Activity Enterprise, and Elbert & Highway 86 Commercial
Metropolitan District, acting by and through its Wild Pointe Water Activity
Enterprise, effective as of December 15, 2016 (the “Wild Pointe Service
Agreement”).
 
b.
Additional Consideration:
 
Service Provider paid Rangeview $1,600,000 in cash in exchange for the exclusive
right to provide water services to customers in Wild Pointe Ranch in accordance
with the Wild Pointe Service Agreement.
 
c.
Exceptions to 8.2:
 
None
 
2.
Service Area – Sky Ranch Development
 
a.
Terms of Service:
 
Water and Wastewater Service Agreement for the Sky Ranch Development by and
between Rangeview Metropolitan District, acting by and through its Water
Activity Enterprise, and PCY Holdings, LLC, dated June 16, 2017 regarding the
Sky Ranch Development.
 
b.
Additional Consideration:
 
None
 
c.
Exceptions to 8.2:
 
None
 
A-1
